Citation Nr: 0635939	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependents' educational assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
July 1969 and died in April 1998.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in April 1998, at the age of 50.  The 
immediate cause of the veteran's death was metastatic 
appendix cancer.  At the time of his death, service 
connection was not in effect for any disorder.

The appellant maintains that the veteran was exposed to Agent 
Orange during his period of military service, and that he was 
exposed to the herbicide while on temporary duty assignments 
(TDY) in the Republic of Vietnam.  According to the appellant 
(in her August 2003 notice of disagreement), the veteran died 
with lung cancer as a factor.  The appellant contends that he 
had cancer of the liver, lung and other organs (noted in her 
April 2003 formal claim).  The appellant further contends 
that the veteran had cancer in many parts of his body, 
including some parts not considered caused by exposure to 
Agent Orange (noted in her June 2004 substantive appeal).  
The appellant argues that there is "no way" to assume where 
the veteran's cancer started and that the medical evidence 
does not state where his cancer originated.  

In support of her claim, the appellant submitted an October 
2006 statement from A.M.G., M.D., M.P.H.  Dr. G. noted her 
review of the veteran's claim file and pertinent medical 
records that showed the veteran was diagnosed with metastatic 
appendiceal cancer to the liver in October 1997 and died in 
April 1998.  Dr. G. said that when hospitalized in April 
1998, the veteran was found to have new lung metastatic 
disease.  According to Dr. G., while a "definite causal 
relationship has not yet been established for many 
malignancies, sufficent data associate Agent Orange with 
certain cancers".  Dr. G. noted that the veteran 
specifically had no identified risk factors for this cancer, 
other than a remote history of smoking.  In Dr. G.'s opinion, 
"it is at least as likely as not that Agent Orange exposure 
could be a contributory cause of [the veteran's] metastatic 
appendiceal cancer and subsequent demise."

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2005)).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

The Board of Veterans' Appeals (Board) notes that Dr. G.'s 
statement suggests that the veteran may have acquired the 
metastatic appendiceal cancer from which he died from 
exposure to Agent Orange that she described "could be a 
contributory cause" of the veteran's death.  While "could be 
a contributory cause" is not an opinion on which the Board 
may rely for a grant of the benefits sought, nevertheless, 
the Board believes that further review of the appellant's 
claim is warranted.  See e.g., Bloom v. West, 12 Vet. App. 
185, 187 (1999) (A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.)

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.

Thus, in this instance, although Dr. G.'s medical specialty 
is unclear, given her opinion as to a possible relationship 
between the veteran's exposure to Agent Orange in service and 
his developing metastatic appendiceal cancer after service, 
and given the provisions of the VCAA, the Board believes the 
appellant's appeal should be remanded to the RO for 
additional development as outlined below.  In this respect, 
the Board believes the claims file should be referred to a VA 
examiner or independent medical doctor, who should conduct a 
thorough review of the file and render an opinion as to 
whether there is any association between the veteran's 
exposure to Agent Orange in service and the metastatic 
appendiceal cancer, found in 1997, that caused his death.

As well, there is nothing to indicate that the appellant 
waived an initial RO review of Dr. G.'s October 2006 
statement, or other medical evidence received at the Board in 
July 2006.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
comply with the recent precedents pertaining to the VCAA and 
allow initial review by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Lastly, because the appellant's claim for entitlement to 
dependents' educational assistance benefits under the 
provisions of Chapter 35, Title 38, of the United States 
Code, is dependent upon the claim for service connection 
based upon the cause of the veteran's death, this portion of 
the appellant's appeal will be held in abeyance until the 
first question is resolved.

Accordingly, this case is remanded for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice and assistance 
obligations have been satisfied in accordance 
with the statute, regulations, and all 
governing interpretive authority, including 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  In conjunction with the foregoing, the RO 
should invite the appellant to submit or 
identify any additional medical evidence in 
support of her claim.  Based upon her 
response, the RO should obtain copies of any 
pertinent treatment records from identified 
source(s).  Thereafter, any additional medical 
evidence submitted or obtained should be 
associated with the claims folder.

3.  The RO should then refer the veteran's 
claims file to an appropriate medical doctor 
who is qualified to render an opinion with 
respect to the medical question on remand, 
preferably (if feasible) a physician with a 
specialty in oncology.  The physician is 
requested to review the evidence of record, 
including the veteran's service medical 
records, together with his post service 
medical records, and the October 2006 
statement from Dr. A.M.G. 

(a) The physician is requested to offer 
an opinion as whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that an etiological 
relationship exists between the veteran's 
exposure to Agent Orange in service (he 
served on TDY assignments in the Republic 
of Vietnam from 1968 to 1969) and the 
metastatic appendiceal cancer to the 
liver identified in October 1997, or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 
50-50 probability).  As part of this 
determination, it should be indicated 
whether the primary cite of the cancer 
can be ascertained, to include whether 
the cancer started in the Appendix.

(b) The physician is further requested to 
offer an opinion as to whether it is at 
least as likely as not that the exposure 
to Agent Orange in service either caused 
or contributed substantially or 
materially to the cause of the veteran's 
death.  A rationale should be provided 
for all opinions expressed.  If the 
physician is unable to give an opinion 
with respect to the questions presented, 
an explanation at to why should be 
provided.

4.  Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's 
death (to include entitlement to DEA).  If the 
benefits sought on appeal remain denied, the 
appellant and her representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the November 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


